Citation Nr: 0917519	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-28 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from September 1956 to 
September 1960 and from November 1960 to December 1977.  The 
record indicates service in the Republic of Vietnam from 
April 1966 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement to service connection for PTSD.

In April 2008, the appellant and his spouse presented sworn 
testimony during a personal hearing in Phoenix, Arizona, 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
appellant's claims file.


FINDINGS OF FACT

1.  The appellant is the recipient of the Combat Action 
Ribbon, thus combat in the Republic of Vietnam is conceded.

2.  Resolving all reasonable doubt in favor of the appellant, 
his current PTSD can be attributed to in-service stressful 
incidents.


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in active military 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Merits of the Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. §3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2008).  A diagnosis of 
PTSD must be established in accordance with 38 C.F.R. 
§ 4.125(a), which simply mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 
C.F.R. § 3.304(f) (2008).  

The appellant's service personnel records show he was 
retroactively awarded the Combat Action Ribbon.  See NAVPERS 
Form 1650/96, June 24, 2008.  This is prima fascia evidence 
he engaged in combat against enemy forces while in the 
military.  See VAOPGCPREC 12-99 (October 18, 1999).  During 
his Travel Board hearing, the appellant listed his stressors 
as serving aboard a swift boat and exchanging gunfire with 
the enemy, witnessing the deaths of fellow soldiers when a 
nearby swift boat was attacked, assisting in the recovery of 
bodies of downed United States aircraft, witnessing a Coast 
Guard cutter come under friendly fire where the entire crew 
was killed and witnessing the death of a close friend, J.D.C.

As the evidence has established that the appellant was 
exposed to combat, there does not need to be corroboration of 
every detail of the appellant's account of the stressors and 
since the appellant's combat experience appears to be 
credible, the Board finds that he was exposed to combat 
stressors, even without the explicit documentation of his 
participation.  See Pentacost v. Principi, 16 Vet. App. 124 
(2002).

A current diagnosis of PTSD is well established.  Private 
treatment records in 1991 established an initial diagnosis of 
PTSD.  The appellant entered treatment due to a very 
stressful work environment and threat of dismissal by an 
abusive supervisor.  When the appellant was told of his 
proposed dismissal he began to experience war flashbacks and 
nightmares with increasing evidence of PTSD.  The appellant 
was diagnosed with adjustment disorder and PTSD.  See private 
treatment records, R.J.A., R.N., February 12, 1991; private 
treatment records, C.H.M., M.D., March 19, 1991.

In July 2003, the appellant sought treatment at the VA 
Medical Center (VAMC).  The appellant recounted his 
experiences in combat in the Republic of Vietnam, as 
indicated above.  The examiner diagnosed the appellant with 
PTSD, due to his combat experience.  See VAMC treatment 
record, July 16, 2003.  The appellant was later afforded a VA 
PTSD examination in March 2004.  Again, he was diagnosed with 
PTSD due to his combat experiences in service.  See VA PTSD 
examination report, March 18, 2004.

Upon a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the appellant, the 
Board finds that the appellant suffers from PTSD that is 
linked to in-service stressors (established by verified 
combat), and that service connection is warranted.  In 
support of this conclusion, the Board notes the absence of 
any other reported stressor events in the appellant's pre-
service past, and interprets the March 2004 VA examination 
report to include a medical diagnosis of PTSD related to the 
claimed in-service stressors, had the stressors been 
verified.  In fact, the examiner explicitly noted at the 
beginning of the report that the appellant's July 2003 
stressor statement was reviewed and that the identified 
stressors were sufficient to be etiologically linked to PTSD.

As the evidence supports a finding that the claimed stressors 
are, the Board concludes that the evidence supports the grant 
of service connection for PTSD.  In consideration of the 
applicability of the benefit-of-the-doubt doctrine, the 
preponderance of the evidence is for the claim, and the 
appellant's claim for service connection for PTSD must be 
granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).



II.  The Veterans Claims Assistance Act of 2000 (VCAA)

As discussed above, the appellant's claim of entitlement to 
service connection for PTSD has been granted.  As such, the 
Board finds that any error related to the VCAA on the claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
ORDER


Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


